 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   LUIS MANUEL GARCES,                               No. 2:17-cv-0319 JAM AC P
12                      Plaintiff,
13          v.                                         ORDER
14   J. PICKETT, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Defendants have filed a motion for judgment on the pleadings (ECF No. 66) and

19   a motion for a protective order staying discovery during the pendency of the motion for judgment

20   (ECF No. 67). Because the pending motion for judgment on the pleadings is potentially fully

21   dispositive, and judgment on the pleadings does not require the submission of evidence, the

22   motion to stay discovery will be granted. The pretrial motions deadline will also be vacated.

23          Good cause appearing, IT IS HEREBY ORDERED that:

24          1. Defendants’ motion for a protective order staying discovery (ECF No. 67) is granted.

25          2. The deadlines for responding to any discovery requests that have already been served

26   are stayed and all other deadlines set forth in the April 9, 2019 discovery and scheduling order

27   (ECF No. 60) are vacated. New deadlines will be set, as necessary, upon resolution of the

28   pending motion for judgment on the pleadings.
                                                       1
 1          3. Within twenty-one days of service of this order, plaintiff shall file a response to the
 2   motion for judgment on the pleadings. Failure to respond to the motion will result in a
 3   recommendation that this action be dismissed for failure to prosecute.
 4   DATED: May 9, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
